Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 2 December 2021 was received.  Claims 3-512 and 13 were cancelled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, on claims 12 and 13 are withdrawn, because the claims have been amended.

Double Patenting
The provisional nonstatutory double patenting rejections as being unpatentable over claims 1-6, 9-10, and 12-17 of copending Application No. 16/424849 (reference application) and over claims 1-6, 9-11, 15-18, and 20 of copending Application No. 16/425096 (reference application) is withdrawn in view of the filing of the terminal disclaimers. 

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Udovic on claims 1-6, 8-10, and 14-17 is maintained with modifications.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Udovic as applied to claim 1 and further in view of Chen et al. on claim 7 is maintained with modifications.

The claim rejection under 35 U.S.C. 103 as unpatentable over Udovic as applied to claim 1 and further in view of Mohtadi et al. on claims 11-13 is maintained with modifications.

Claim 1-6, 8-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Udovic (US 2016/0372786).
Regarding claims 1 and 17, Udovic discloses a method for synthesizing an electrolyte composition [0004] for a secondary electrochemical cell, the method comprising: doping a solid matrix (super ionic conductive phase) [0122-0124] with a metal salt (secondary salt) [0098] to produce a solid electrolyte mixture [0006, 0098-0099, 0111], the solid matrix having the formula GPA (MxAy) [0055] wherein:
G is an organic cation selected from the group consisting of: ammonium and phosphonium [0056], having a plurality of organic substituents, each organic substituent of the plurality of organic substituents independently selected from the group consisting of: (i) a linear, branched, or cyclic C1-C8 alkyl or fluoroalkyl group [0056] (the tetraalkyl of tetraalkylammonium is inclusive of an alkyl of any number of carbons such as 1-8); a substituent that combines two or more of the groups (a cation of alkali metals (e.g. Li, Na, K, Rb, Cs), alkaline earth metal, polyatomic cations (e.g. ammonium or substituted ammonium (e.g., tetraalkylammonium), or imidazolium, and the like); or a combination thereof [0056]); p is 1 or 2 (ratio of x to y can be from 4:1 to 1:4; x and y are integers whose relative values provide charge neutrality of the superionic conducting salt) [0055, 0070]; A is a boron cluster anion (polyborate) [0057]; and the metal salt comprises a metal cation and an anion [0088-0098] but does not explicitly state wherein at least one organic substituent of the plurality of organic substituents differs from at least one other organic substituent of the plurality of organic substituents or at least two organic In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, Udovic recognizes a plurality of organic substituents which can be selected, either all same or of difference species of the salt cation M to balance a charge [0056, 0089], in forming the primary and secondary salts.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to select the organic substituents to be same, different, or of any permutation to balance the charge as required. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art and under a finite number of options is also obvious to try. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.

	Regarding claim 2, Udovic discloses the boron cluster anion A, has a formula [ByH(y-z-i)RzXi]2-, [CBy-1H(y-z-i)RzXi]-, [C2By-2H(y-t-j-1i)RtXj]-, [C2By-3H(y-t-j)RtXj]-, and [C2By-3H(y-t-j-1)RtXj]2- (closo- anions of the formula BnH-n-zRz2-, CBnH-n+1-zRz1-, and C2BnH-n+3-zRz1-; n is an integer greater than or equal to 10, z is an integer from 0 to n, R independently is a hydrocarbon substituent) [0059, 0074-0076].
Regarding claim 3, Udovic discloses the method as recited in claim 2, wherein the boron cluster anion, A, comprises at least one of closo-[B6H6]2-, closo-[B12H12]2-, closo-[CB11H12]-, and closo- [C2B10H11]- [0080].
Regarding claim 4, Udovic discloses the anion of the metal salt comprises a boron cluster anion, having a formula [ByH(y-z-i)RzXi]2-, [CBy-1H(y-z-i)RzXi]-, [C2By-2H(y-t-j-1i)RtXj]-, [C2By-3H(y-t-j)RtXj]-, and [C2By-3H(y-t-j-1)RtXj]2- (closo- anions of the formula BnH-n-zRz2-, CBnH-n+1-zRz1-, and C2BnH-n+3-zRz1-; n is an integer greater than or equal to 10, z is an integer from 0 to n, R independently is a hydrocarbon substituent) [0088-0095].
Regarding claim 5, Udovic discloses the method as recited in claim 1, wherein the step of doping the solid matrix comprises mixing the solid matrix and metal salt at a temperature that is at a thermally activated transition temperature [0103-0105] but does not explicitly teach meeting or exceeding the melting temperature of the solid matrix.
However, Udovic recognizes the thermally activated transition temperature depends on the species of primary salt and can be below a decomposition temperature of the primary salt [0103].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the temperature as required depending on the species of the salt selected. It has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). Additionally, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Regarding claim 6, Udovic discloses the method as recited in claim 1, wherein the step of doping the solid matrix comprises dissolving the solid matrix and metal salt in a solvent system, and removing the solvent [0111].
Regarding claim 8, Udovic discloses the method as recited in claim 1, wherein the metal cation is selected from the group consisting of Li+, Na+, Mg2+, Ca2+ [0056].
11H12) [0069].
Regarding claim 10, Udovic discloses the method as recited in claim 1, wherein G comprises an ammonium cation [0056, 0071, 0089].
Regarding claim 14, Udovic discloses the method as recited in claim 1, wherein the metal salt is homogeneously distributed throughout the solid matrix [0087, 0112].  
Regarding claims 15 and 16, Udovic discloses the method as recited in claim 1, wherein the metal salt is present at a molar ratio, relative to the solid matrix, within a range of from about 1:100 to 100:1, inclusive or from a range from about 0.5:1 to 1:1, inclusive (0 mole % to 100 mole % in a variety of ways) [0111].  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Udovic as applied to claim 1 above, and further in view of Chen et al. (US 2013/0078532).
	The teachings of Udovic as discussed above are herein incorporated.
Regarding claim 7, Udovic does not explicitly discloses the anion of the metal salt comprises at least one of: (fluorosulfonyl)imide (FSI); bis(trifluoromethanesulfonyl)imide (TFSI); hexafluorophosphate; and tetrafluoroborate.
Chen discloses a battery comprising an electrolyte having a lithium borate cluster salt of the formula Li2B12X12-nHn or LixX10-xHn [0004, 0014], and further includes a lithium salt such as LiPF6, LiBF4, Li[N(CF3SO2)2 [Li-TFSI], and Li[N(SO2CF3)2] [Li-FSI] [0007, 0013-0014] can improve the overcharge tolerance. Thus, Chen teaches anions of TFSI, and FSI. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to combine the lithium salt (including cations of TFSI and FSI) of Chen with the electrolyte of Udovic for the purpose of promoting ionic conductivity and improve the overcharge tolerance.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Udovic as applied to claim 1 above, and further in view of Mohtadi et al. (US 9455473).
The teachings of Udovic as discussed above are herein incorporated.
Regarding claims 11-13, Udovic discloses the salt cations M include ammonium and imidazolium cations [0056] but does not explicitly teach wherein G comprises a phosphonium, pyrrolidinium, or piperidinium cation.
	Mohtadi teaches an electrolyte composition for an electrochemical cell (Abstract) which includes an ionic liquid which generally includes an organic cation and a borane cluster anion (2:45-50) wherein the organic cation is any of a functional imidazolium, ammonium, pyrrolidinium, piperidinium, and phosphonium cation (2:50-3:59; Structures 1-7) such that they have virtually no volatility, flammability, improved safety, and resistant to electrochemical oxidation (2:56-65). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include any functional imidazolium, ammonium, pyrrolidinium, piperidinium, and phosphonium cations used with a boron cluster as an electrolyte in the battery of Udovic because Mohtadi recognizes such electrolyte compositions have beneficial properties including low volatility and flammability. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Udovic fails to disclose an organic cation with a plurality of organic substituents, and
(b) Udovic fails to disclose or suggest a “step of doping the solid matrix…at a temperature that meets or exceeds the melting temperature of the solid matrix”.

In response to Applicant’s arguments, please consider the following comments:
(a) The rejection above has been modified to show that the teaching of the organic cation of tetraalkylammonium and its recognized tetraalkyl portion is readily recognized by a skilled artisan to be inclusive of alkyl groups of any size.  Absent clear recognition of support for limiting the size of the number of carbons, the teachings of Udovic makes obvious the scope of the claims, and
(b) Applicant’s arguments are directed towards Udovics teachings of the melting temperature of the primary salt.  The scope of the claim is directed towards the melting temperature of the overall solid matrix.  The referred to teaching with Udovic is in regards to the thermal activation transition temperature would be relevant to the argued for dependency of the selected temperature depending on the selected primary salt and would not negate the obviousness argument.  Whether or not the melting temperature of the overall solid matrix is critical is established by evidence in regards to the range of temperatures for that matrix and not by mere statement.
	

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727